Citation Nr: 1143616	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-38 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to an evaluation in excess of 30 percent for fracture, left tibia/fibula head, with degenerative changes and instability.

6.  Entitlement to an initial evaluation in excess of 10 percent for right knee, torn medial meniscus, with instability.  

7.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar sprain with right lumbar radiculopathy.

8.  Entitlement to an initial compensable evaluation for right carpal tunnel syndrome.

9.  Entitlement to an initial compensable evaluation for left carpal tunnel syndrome.

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael G. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1977 to February 1978.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and North Little Rock, Arkansas.  

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran and his spouse testified in support of these claims during a hearing held at the RO in August 2011, before the undersigned Acting Veterans' Law Judge.

In November 2010, the Veteran initiated an appeal of the RO's August 2010 rating decision granting service connection for right knee, back and right and left wrist/hand disabilities and assigning these disabilities initial evaluations of 10, 10, 0 and 0 percent, respectively.  He disputes the disability evaluations assigned.

The Board addresses the claims of entitlement to service connection for a left hip disorder, an evaluation in excess of 30 percent for fracture, left tibia/fibula head, with degenerative changes and instability, initial evaluations in excess of 10 percent for right knee, torn medial meniscus, with instability, and chronic lumbar sprain with right lumbar radiculopathy, initial compensable evaluations for right and left carpal tunnel syndrome, and a TDIU in the REMAND section of the decision, below, and REMANDS these claims to the RO.


FINDINGS OF FACT

1.  Bilateral hearing loss preexisted service, but did not worsen in severity therein.

2.  Bilateral tinnitus is not related to the Veteran's active service.  

3.  A right hip disorder is related to the Veteran's service-connected left knee disability.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2010).

2.  Bilateral tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A right hip disorder is proximately due to or the result of a service-connected disability. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on his claims by letters dated in June 2009, July 2009 and August 2009.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice letters, all having been sent before the RO initially adjudicated the Veteran's claims, satisfy the timing requirements of the VCAA.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claims being decided, including service and post-service treatment records.  The RO also afforded the Veteran a VA audiological examination, during which an examiner addressed the etiology of the Veteran's bilateral hearing loss and tinnitus.  

II.  Analysis

The Veteran is seeking grants of service connection for bilateral hearing loss and tinnitus on the basis that these disabilities are related to his active service and a right hip disability on the basis that it developed secondary to his service-connected left knee disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system, which encompass sensorineural hearing loss, and arthritis, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

As an initial matter, the Board notes that, according to the Veteran's DD Form 214, the Veteran served on active duty for less than 90 days, from November 29, 1977 to February 21, 1978.  The previously noted presumption, which would otherwise be pertinent to his claims for service connection for bilateral hearing loss and a right hip disability, is thus not applicable to his case.  

A.  Hearing Loss

A report of VA audiology examination conducted in September 2008 confirms that the Veteran currently has hearing loss by VA standards.  An audiometer from that day revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
10
45
70
85
LEFT
15
50
75
90

Based on these findings, the examiner diagnosed mild to moderate sensorineural hearing loss bilaterally from 1500 to 2000 hertz, severe high frequency sensorineural hearing loss on the right and severe to profound high frequency sensorineural hearing loss on the left.  The question is therefore whether this hearing loss was incurred in or aggravated by service.  

Every person employed in the active service for six months or more during peacetime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects, infirmities or disorders noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, and that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the extent that it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005). 

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

As previously indicated, the Veteran in this case served on active duty from November 1977 to February 1978, for a period of less than six months during peacetime.  Therefore, the presumption of soundness does not apply to his case. 38 U.S.C.A. § 1132 (West 2002).  

In any event, on entrance examination conducted in November 1977, an audiometer revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
6000
RIGHT
0
0
0
0
45
LEFT
5
0
0
30
5

The in-service examiner did not diagnose the Veteran with hearing loss based on these findings and these findings are insufficient to establish such loss by VA standards (as defined under 38 C.F.R. § 3.385).  However, a medical professional has since characterized these findings as indicative of hearing loss.  During a VA audiological examination conducted in September 2009, a VA examiner concluded that these findings showed that the Veteran had hearing loss upon entry into the service, albeit moderate on the right at 6000 hertz and mild on the left at 4000 hertz.  He indicated that the Veteran's hearing loss preexisted service.  

Once a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2006).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 3.306(b), which provides that aggravation may not be conceded unless the preexisting condition increased in severity during service, is not inconsistent with 38 U.S.C.A. § 1111, properly implements 38 U.S.C. § 1153, applies only to determinations concerning the presumption of aggravation under 38 U.S.C. § 1153, and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C. 
§ 1111). 

In this case, there is no evidence indicating an increase in severity of the Veteran's hearing loss during service.  The Veteran's service treatment records include no additional findings concerning the Veteran's ability to hear.  There are no hearing complaints and no other results of audiological testing, including on separation.  There is also no evidence of in-service noise exposure.  According to the VA examiner who conducted the September 2009 VA audiological examination, although he could not say for certain, in the absence of an exit physical and audiograms conducted when, after service, the Veteran began working at a foundry and in light of the Veteran's significant post-service noise exposure (see below), it does not seem likely that his preexisting hearing loss was aggravated during service.  

The Veteran has offered no opinion regarding in-service aggravation therefore his assertions do not specifically refute the VA examiner's opinion.  He has, however, opined that he began experiencing hearing difficulty during service.  His assertions in this regard are competent, but not credible.  First, the Veteran needs no special expertise to describe when he began having trouble hearing.  He does not, however, possess a recognized degree of medical knowledge to diagnose such difficulty as clinical hearing loss, or to attribute the hearing loss to service, rather than to other possible reported causes such as post-service noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Second, these assertions are
inconsistent, recently altered in favor of this claim, and not supported by clinical evidence, including the recent VA examination report.  

In September 2009, in conjunction with the filing of his claim for service connection for bilateral hearing loss, the RO afforded the Veteran a VA audiological examination, during which he failed to report hearing loss.  Instead, when questioned about such loss by the VA examiner, the Veteran stated that his hearing was fine and that he just wanted to report bothersome ringing in his ears.  When questioned about loud noise exposure, he reported none in service, some prior to service secondary to hunting with 22 rifles without hearing protection, and some since service, including recreational from motorcycles and hunting and occupational from working for 12 years in a foundry.  He explained that he used hearing protection when hunting and working in the foundry, but not when riding motorcycles.   

During his hearing in August 2011, the undersigned questioned the Veteran regarding why, during the VA examination, he did not report hearing loss and the Veteran responded that he was focusing on his knee.  The Veteran proceeded to testify that he had had no hearing loss prior to service, began to experience it in 1978, and had had it since then.  Allegedly, he tried to report it during service, on separation examination, but the doctor blew him off, instead focusing on his black and blue knee.  He explained that things were different then and that you were in and out of the room and then sent off without much of an examination.  He reported post-service noise exposure while working at a factory, during which he wore hearing protection.  His spouse reported that, over the years, the Veteran had talked about loud explosions.  

The Veteran's recent assertion that he has had hearing loss since service is not supported by clinical evidence of record.  There are no records of hearing evaluations in the claims file dated prior to 2009, when he underwent the VA examination.  There are also no records of hearing complaints in the claims file dated prior to 2011, including on the VA examination report, when the Veteran testified.  Moreover, the Veteran's assertion that he failed to report hearing loss during the VA examination because he was focusing on his knee begs the question of why, if true, he was sufficiently focused to report bothersome ringing in the ears.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner, noted above.  That opinion, which is both competent and credible, dates the onset of the Veteran's hearing loss prior to service and, based, in part, on conceded post-service noise exposure, finds no worsening during service.  Inasmuch as there is no competent evidence establishing that the Veteran's preexisting hearing loss worsened in severity during active service, or competent and credible evidence establishing that it is otherwise related to active service, the Board concludes that such condition was not incurred in or aggravated by such service.  

B.  Bilateral Tinnitus

A report of VA audiology examination conducted in September 2009 confirms that the Veteran currently has tinnitus.  Again, the question is thus whether this condition was incurred in or aggravated by service.  

According to his service treatment records, during service, the Veteran did not report ringing in his ears and no examiner diagnosed tinnitus.  The Veteran also did not report noise exposure.  

He first reported such exposure and the ringing in his ears during the September 2009 examination.  On that date, he denied in-service loud noise exposure, and reported both pre-service and post-service recreational and occupational noise exposure (see details above).  He indicated that the ringing in his ears began when he fell and hit his head in February 2009, that it had interfered with his sleep for six months and that he was getting used to it.  

Since then, he has recalled the onset of his tinnitus differently.  During his August 2011 hearing, he testified that he began to experience ringing in his ears during service, in 1978, likely due to the pain medication he was taking at that time. 

The VA examiner who evaluated the Veteran in September 2009 addressed the etiology of the tinnitus.  He found that, because the Veteran placed the onset of his tinnitus as February 2009, which is well after his discharge from service, it is not likely that his currently reported tinnitus is related to his service.  

The Veteran's assertions represent the only evidence of record relating his tinnitus to active service.  They are competent, but not credible.  The Veteran needs no special expertise to describe when he began experiencing ringing in his ears.  As noted above, however, his assertions in this regard are inconsistent and therefore unreliable.  After the VA examiner provided the Veteran an unfavorable opinion based on his reported history, the Veteran changed the reported history to favor his claim.

The Veteran has not submitted a medical opinion refuting that of the VA examiner, noted above.  That opinion, which is both competent and credible, dates the onset of the Veteran's tinnitus as 2009.  Inasmuch as there is no competent and credible evidence relating the Veteran's tinnitus to active service, the Board concludes that such condition was not incurred in or aggravated by such service.  

C.  Right Hip Disorder

The Veteran is presently service connected for a fracture, left tibia/fibula head, with degenerative changes and instability.  He contends that he developed a right hip disorder secondary to this disability.  The Veteran is also service connected for chronic right lumbar sprain with right lumbar radiculopathy and, according to an August 2010 rating decision, the 10 percent evaluation assigned this disability contemplates right hip symptomatology.  The Veteran contends that such symptomatology should be separately service connected as part of a right hip disorder. 

The evidence of record supports such action.  According to VA treatment records, the Veteran fell off a three-foot porch in February 2009, injuring, in pertinent part, his right hip and knee.  Consistently since the time of the injury, the Veteran has reported that he fell secondary to his service-connected left knee giving out.  

During treatment visits for this injury, the Veteran consistently complained of right hip pain and various medical professionals noted a bulge or soft tissue mass or soft tissue swelling in the right hip area.  Testing revealed lumbar spine abnormalities and radiculopathy, which would not account for the right hip bulge and the reported pain and discomfort associated therewith.  

During a VA consultation in June 2009, a physician characterized the mass as fat and soft tissue necrosis at the site of the injury where the brick hit the pelvis and soft tissues.  He explained that the mass had sclerosed down, was a visible, slight depression, kept the fat above it bigger because the lymphatics and venous drainage were impaired by the necrosis, will gradually clear with time, and was not causing the radiating pain down the right hip and leg.     

During a VA joints examination conducted in September 2009, the VA examiner indicated that the Veteran had no orthopedic disease in the hip, but diagnosed a right buttock contusion with a residual hematoma and/or seroma.  Based on the Veteran's reported history of associated swelling and discomfort, the examiner indicated that the hematoma was symptomatic.  The examiner also diagnosed a lumbar spine disability with a history of right-sided sciatica.  

In August 2011, the Veteran's private physician, Seth M. Kleinbeck, M.D., submitted a statement indicating that, in December 1010, the Veteran complained of severe right hip pain accompanied by pronounced swelling and spasm of the right gluteus major muscle.  Dr. Kleinbeck related these findings to the February 2009 fall and indicated that no physician had yet been able to offer a good explanation as to why the Veteran had severe spasm and enlargement of the gluteus muscle.  

In September 2001, Dr. Kleinbeck elaborated, in part, that the right hip injury is at least as likely as not related to the fall from the porch, which was caused by instability of the Veteran's service-connected left knee.  He pointed out that the fall resulted in a very large deformation of the gluteus maximus muscle, which is grossly obvious to the naked eye even when the Veteran wears clothes.  He opined that this injury is separate from the concurrent back injury and pain of which the Veteran complains.

During his August 2011 hearing, the mass, bulge or muscle deformation noted by the aforementioned physicians was visible, located on the Veteran's right hip/buttock.  According to the medical evidence, it produces symptomatology other than what has been described as radiculopathy, sciatica and radiating pain in the right lower extremity.  The latter is part of the Veteran's service-connected lumbar spine disability.  The symptomatic mass, bulge or muscle deformation represents another disorder, a residual of the February 2009 fall, but separate and distinct from any back disorder.  Given that the fall occurred due to the giving out of the Veteran's service-connected left knee, the Board finds that a right hip/buttock disorder is proximately due to or the result of a service-connected disability.

D.  Conclusion

A claimant is responsible for presenting evidence in support of his or her claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence supporting the claim for service connection for a right hip disability is sufficient to grant it.  The evidence supporting each of the other claims for service connection is not in relative equipoise.  Rather, the preponderance of the evidence is against each of these claims.  The benefit-of-the-doubt rule is therefore not for application and the claims must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for a right hip disorder is granted.


REMAND

First, during his August 2011 hearing, the Veteran identified multiple treatment providers from whom he had sought care for left hip and right knee complaints.  These providers include: Dr. Kleinbeck (seen for back, leg and hip complaints since 2008 and after the hearing at Baptist Health Family Clinic in Hazen, Arkansas); Dr. Webber, an orthopedic surgeon; and Dr. Sayer, a spine surgeon.  In addition, the Veteran testified that he had undergone three MRIs, two ordered by Dr. Webber, one by Dr. Kleinbeck, and had managed his pain by medication prescribed through VA and private providers.  Records of these treatment visits and the medications prescribed and the results of the MRIs, all of which are pertinent to the claims being remanded, are not in the claims file.  

Second, during his hearing, the Veteran testified that he was employed as the head ground electrician when he fell in 2009, but that residuals of the fall, including the development of his right hip disorder, caused his employment to "come to a screeching halt."  VA has obtained a VA Form 21-4192 in support of the Veteran's TDIU claim, which refutes the Veteran's assertion and reflects that he quit his job in May 2008, prior to his February 2009 fall.  To date, VA has not informed the Veteran that he is responsible for submitting employment information that substantiates his assertions.  Such information is critical in determining the Veteran's entitlement to a TDIU.

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, such an examination is necessary.  During the course of this appeal, the RO afforded the Veteran a VA joints examination in support of his appeal, but the report of this examination is inadequate to decide the claim for an increased evaluation for a left knee disability.  After the examination, during his hearing, the Veteran testified that this disability had worsened, causing increased weakness of the left lower extremity.  In addition, although the Veteran underwent this and other examinations, including of the spine, no examiner has specifically discussed the Veteran's employability in light of his service-connected disabilities.  

Fourth, in a rating decision dated in August 2010, the RO granted the Veteran service connection for right knee, torn medial meniscus, with instability, chronic lumbar sprain with right lumbar radiculopathy, right carpal tunnel syndrome and left carpal tunnel syndrome and assigned these disabilities 10, 10, 0 and 0 percent evaluations, respectively.  Thereafter, in written statements received in December 2010 and September 2011, the Veteran expressed disagreement with the disability evaluations assigned.  To date, the RO has not issued a statement of the case is response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

Once the RO does so, it should return the Veteran's claims for higher initial evaluations for right knee, back and right and left wrist/hand disabilities to the Board for adjudication only if the Veteran perfects his appeal of these claims in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

This case is REMANDED for the following action:

1.  Contact the Veteran for authorization and then secure and associate with the claims file all records of treatment of the Veteran's left knee and right hip disabilities, including those compiled by Dr. Kleinbeck since 2008, (Baptist Health Family Clinic in Hazen, Arkansas), by Dr. Webber, an orthopedic surgeon and by Dr. Sayer, a spine surgeon, and the results of the Veteran's three MRIs.   

2.  Notify the Veteran in writing that it is his responsibility to submit evidence, information or a statement from his employer explaining the circumstances surrounding his reported halt in employment, including the effect his service-connected disabilities had on that employment.   

3.  Arrange for the Veteran to undergo a VA examination in support of his claim for an increased evaluation for a left knee disability.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose all left knee disorders shown to exist;

b) identify all associated symptoms, including, if appropriate, pain, painful motion, limitation of motion, instability, subluxation and ankylosis; 

c) characterize any recurrent subluxation or lateral instability as slight, moderate or severe; 

d) consider whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation and, if so, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

e) describe the impact of the Veteran's left knee symptoms on his daily activities and employability, including during flare-ups and on repetitive use; 

f) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected disabilities; 

g) provide detailed rationale, with specific references to the record, for the opinions provided; and   

h) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Furnish the Veteran and his representative a statement of the case addressing the issues of entitlement to an initial evaluation in excess of 10 percent for right knee, torn medial meniscus, with instability, entitlement to an initial evaluation in excess of 10 percent for chronic lumbar sprain with right lumbar radiculopathy, entitlement to an initial compensable evaluation for right carpal tunnel syndrome and entitlement to an initial compensable evaluation for left carpal tunnel syndrome.  Advise the Veteran and his representative that the Board will not decide these claims unless they are properly perfected for appellate review.

5.  Readjudicate all claims properly perfected for appellate review.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) 

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  In addition, these claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010), thereby necessitating expedited handling.


______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


